Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

By and Among

 

AGILE THERAPEUTICS, INC.

 

and

 

THE PURCHASERS NAMED HEREIN

 

Dated as of March 4, 2019

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE I

 

DEFINITIONS

1

 

 

 

 

1.1

 

Definitions

1

 

 

 

 

ARTICLE II

 

PURCHASE AND SALE

4

 

 

 

 

2.1

 

Closing

4

 

 

 

 

2.2

 

Payment

4

 

 

 

 

2.3

 

Closing Date

4

 

 

 

 

2.4

 

Closing Deliverables

4

 

 

 

 

2.5

 

Closing Conditions

5

 

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

6

 

 

 

 

3.1

 

Representations and Warranties of the Company

6

 

 

 

 

3.2

 

Representations and Warranties of the Purchasers

19

 

 

 

 

ARTICLE IV

 

OTHER AGREEMENTS OF THE PARTIES

21

 

 

 

 

4.1

 

Transfer Restrictions

21

 

 

 

 

4.2

 

Furnishing of Information; Public Information

23

 

 

 

 

4.3

 

Acknowledgment of Dilution

24

 

 

 

 

4.4

 

Integration

24

 

 

 

 

4.5

 

Securities Laws Disclosure; Publicity

24

 

 

 

 

4.6

 

Shareholder Rights Plan

25

 

 

 

 

4.7

 

Non-Public Information

25

 

 

 

 

4.8

 

Use of Proceeds

25

 

 

 

 

4.9

 

Indemnification of Purchasers

25

 

 

 

 

4.10

 

Listing of Common Stock

26

 

 

 

 

4.11

 

Equal Treatment of Purchasers

26

 

 

 

 

4.12

 

Certain Transactions and Confidentiality

27

 

 

 

 

4.13

 

Form D; Blue Sky Filings

27

 

 

 

 

4.14

 

Registration Rights

27

 

 

 

 

ARTICLE V

 

MISCELLANEOUS

30

 

 

 

 

5.1

 

Fees and Expenses

30

 

 

 

 

5.2

 

Entire Agreement

30

 

 

 

 

5.3

 

Notices

30

 

 

 

 

5.4

 

Amendments; Waivers

31

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

Page

5.5

 

Headings

31

 

 

 

 

5.6

 

Successors and Assigns

31

 

 

 

 

5.7

 

No Third-Party Beneficiaries

31

 

 

 

 

5.8

 

Governing Law; Jurisdiction

31

 

 

 

 

5.9

 

Survival

32

 

 

 

 

5.10

 

Execution

32

 

 

 

 

5.11

 

Severability

32

 

 

 

 

5.12

 

Replacement of Shares

32

 

 

 

 

5.13

 

Remedies

32

 

 

 

 

5.14

 

Independent Nature of Purchasers’ Obligations and Rights

32

 

 

 

 

5.15

 

Construction

33

 

 

 

 

5.16

 

WAIVER OF JURY TRIAL

33

 

 

 

 

Exhibit A — Schedule of Purchasers

 

 

ii

--------------------------------------------------------------------------------



 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is dated as of March 4, 2019,
among Agile Therapeutics, Inc., a Delaware corporation (the “Company”), and each
purchaser identified on the signature pages hereto and listed on the Schedule of
Purchasers attached hereto as Exhibit A (each, including its successors and
assigns, a “Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated
thereunder, the Company desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Company, approximately $7,836,877.50
worth of shares of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”), with an aggregate purchase price per Purchaser as set forth
opposite such Purchaser’s name on Exhibit A hereto under the heading
“Subscription Amount”, as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I
DEFINITIONS

 

1.1                               Definitions.  In addition to the terms defined
elsewhere in this Agreement, the following terms have the meanings set forth in
this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Benefit Plan” means all compensation or employee benefit plans, programs,
policies, agreements or other arrangements, whether or not “employee benefit
plans” (within the meaning of Section 3(3) of ERISA, whether or not subject to
ERISA), providing cash- or equity-based incentives, health, medical, dental,
disability, accident or life insurance benefits or vacation, severance,
retirement, pension or savings benefits, that are sponsored, maintained or
contributed to by the Company for the benefit of current or former employees or
directors of the Company and all employee agreements providing compensation,
vacation, severance or other benefits to any current or former officer or
employee of the Company.

 

“Board of Directors” means the board of directors of the Company.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at

 

--------------------------------------------------------------------------------



 

any time convertible into or exercisable or exchangeable for, or otherwise
entitles the holder thereof to receive, Common Stock.

 

“Company Counsel” means Morgan, Lewis & Bockius LLP, with offices located at
502 Carnegie Center, Princeton, NJ 08540.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FDA” means the U.S. Food and Drug Administration.

 

“FDCA” means the U.S. Federal Food, Drug and Cosmetic Act.

 

“Governmental Authority” means any foreign, domestic, federal, territorial,
state or local governmental authority, quasi-governmental authority,
instrumentality, court, government or self-regulatory organization, commission,
tribunal or organization or any regulatory, administrative or other agency, or
any political or other subdivision, department or branch of any of the
foregoing.

 

“Insolvent” means the inability to pay the Company’s obligations as they come
due.

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Price Per Share” means $0.93, which is at least equal to the lower of (i) the
closing price per share of Common Stock (as reflected on Nasdaq.com) as of the
close of the Trading Day immediately prior to the execution of this Agreement;
or (ii) the average closing price per share of the Common Stock (as reflected on
Nasdaq.com) for the five Trading Days immediately prior to the execution of this
Agreement.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Registrable Shares” means the Shares issued to the Purchasers at the Closing,
including, any shares of Common Stock paid, issued or distributed in respect of
any such Shares by way of stock dividend, stock split or distribution, or in
connection with a combination of shares, recapitalization, reorganization,
merger or consolidation, or issued in exchange for or in replacement of the
Shares, or otherwise, but excluding all other shares of Common Stock acquired
prior to or after the Closing Date; provided, however, that

 

2

--------------------------------------------------------------------------------



 

Shares will not be “Registrable Shares” (A) after the Shares have been sold
pursuant to an effective registration statement or in compliance with Rule 144
or other exemptions from registration or (B) when such Shares, in the opinion of
Purchaser’s counsel satisfactory to the Company, are eligible for resale
pursuant to Rule 144(b)(1)(i), such that the Shares can be resold by the
Purchaser as a non-affiliate that has held such securities for at least one
year.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Shares purchased hereunder as set forth opposite such Purchaser’s
name on Exhibit A attached hereto.

 

“Trading Day” means a day on which the Trading Market is open for trading.

 

“Trading Market” means the Nasdaq Capital Market.

 

“Transfer Agent” means Broadridge Corporate Issuer Solutions.

 

“VWAP” means, for any date, the dollar volume-weighted average price for such
security on the Trading Market (or, if the Trading Market is not the principal
trading market for such security, then on the principal securities exchange or
securities market on which such security is then traded) during the period
beginning at 9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York
time, as reported by Bloomberg through its “Volume at Price” function or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the three highest closing bid prices and the
three lowest closing ask prices of all of the market makers for such security as
reported in the “pink sheets” by OTC Markets Group, Inc. If the VWAP cannot be
calculated for such security on such date on any of the foregoing bases, the
VWAP of such security on such date shall be the fair market value as mutually
determined by the Company and the Purchasers of a majority in interest of the
Shares then outstanding. If the Company and such Purchasers are unable to agree
upon the fair market value of such security, the fair market value shall be
determined by an independent appraiser selected in good faith by the Purchasers
of a majority in interest of the Shares then outstanding and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company.

 

3

--------------------------------------------------------------------------------



 

ARTICLE II
PURCHASE AND SALE

 

2.1                               Closing.  On the Closing Date, upon the terms
and subject to the conditions set forth herein, the Company will issue and sell,
and each Purchaser, severally and not jointly, will purchase, the number of
shares of Common Stock (the “Shares”) set forth opposite the name of such
Purchaser under the heading “Number of Shares to be Purchased” on Exhibit A
attached hereto, at the Price Per Share (the “Closing”).  Subject to the
conditions set forth in this Article II, the Closing will be held on the Closing
Date (as defined below) at the offices of Company Counsel, or at such other time
and place (including electronic exchange of signatures) as shall be agreed upon
by the Company and the Purchasers hereunder of a majority in interest of the
Shares.

 

2.2                               Payment.  At the Closing, each Purchaser shall
deliver to the Company via wire transfer of immediately available funds, in
accordance with wire instructions provided to the Purchasers by the Company, an
amount equal to such Purchaser’s Subscription Amount set forth opposite its name
on Exhibit A attached hereto and the Company shall deliver to each Purchaser the
number of Shares purchased by such Purchaser, and the Company shall instruct the
Transfer Agent to register such issuance at the time of such issuance.

 

2.3                               Closing Date.  The Closing will take place on
the Trading Day on which all of the documents to be delivered pursuant to
Section 2.4 below have been executed and delivered by the applicable parties
thereto, and all conditions precedent to the applicable parties’ obligations
hereunder as set forth in Section 2.5 below, have been satisfied or waived, but
in no event later than the third Trading Day following the date of this
Agreement (the “Closing Date”).

 

2.4                               Closing Deliverables.

 

(a)                                 Company Deliverables.  On or prior to the
Closing Date, the Company shall deliver or cause to be delivered to each
Purchaser the following:

 

(i)                                     this Agreement duly executed by the
Company;

 

(ii)                                  a copy of the irrevocable instructions to
the Transfer Agent instructing the Transfer Agent to deliver, on an expedited
basis, via book entry to the applicable balance account, a number of Shares
equal to such Purchaser’s Subscription Amount divided by the Price Per Share,
registered in the name of such Purchaser;

 

(iii)                               a compliance certificate, executed by the
Chief Executive Officer and Chief Financial Officer of the Company, dated as of
the Closing Date, to the effect that the conditions specified in
subsections (i), (ii), and (iv) of Section 2.5(b) have been satisfied;

 

(iv)                              a certificate of the Company’s Secretary
certifying as to (A) the Company’s certificate of incorporation and bylaws,
(B) the resolutions of the Board approving this Agreement and the transactions
contemplated hereby, and (C) good standing certificates with respect to the
Company from the applicable

 

4

--------------------------------------------------------------------------------



 

authority(ies) in Delaware and each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except for such jurisdictions where the failure to so
qualify or to be in good standing would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, dated a date
within five (5) days before the Closing Date; and

 

(v)                                 such other information, certificates and
documents as the Purchasers may reasonably request.

 

(b)                                 Purchaser Deliverables.  On or prior to the
Closing Date, each Purchaser shall deliver or cause to be delivered to the
Company the following:

 

(i)                                     this Agreement duly executed by such
Purchaser; and

 

(ii)                                  such Purchaser’s Subscription Amount by
wire transfer to the account specified by the Company.

 

2.5                               Closing Conditions.

 

(a)                                 Conditions Precedent to each Party’s
Obligations.  The obligations of the Company and each Purchaser hereunder in
connection with the Closing are subject to the following conditions being met:

 

(i)                                     no temporary restraining order,
preliminary or permanent injunction or other order or decree, and no other legal
restraint or prohibition, shall exist which questions the validity of this
Agreement or the right of the Company or any Purchaser, as the case may be, to
enter into this Agreement or prevents or could reasonably be expected to prevent
the consummation of the transactions contemplated by this Agreement, nor shall
any litigation or court or administrative proceeding have been commenced or
threatened with respect to the foregoing.

 

(b)                                 Conditions Precedent to each Purchaser’s
Obligations.  The obligations of each Purchaser hereunder in connection with the
Closing are subject to the following conditions being met:

 

(i)                                     the accuracy in all material respects
when made and on the Closing Date of the representations and warranties of the
Company contained herein (unless as of a specific date therein);

 

(ii)                                  all obligations, covenants and agreements
of the Company required to be performed at or prior to the Closing Date shall
have been performed in all material respects;

 

(iii)                               the delivery by the Company of the items set
forth in Section 2.4(a) of this Agreement;

 

5

--------------------------------------------------------------------------------



 

(iv)                              there shall have been no Material Adverse
Effect with respect to the Company since the date hereof; and

 

(v)                                 from the date hereof to the Closing Date,
trading in the Common Stock shall not have been suspended by the Commission or
the Trading Market (except for any suspension of trading of limited duration
agreed to by the Company, which suspension shall be terminated prior to the
Closing), and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any market or exchange, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Shares at the Closing.

 

(c)                                  Conditions Precedent to the Company’s
Obligations.  The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:

 

(i)                                     the accuracy in all material respects on
the Closing Date of the representations and warranties of each Purchaser
contained herein (unless as of a specific date therein in which case they shall
be accurate as of such date);

 

(ii)                                  all obligations, covenants and agreements
of each Purchaser required to be performed at or prior to the Closing Date shall
have been performed in all material respects; and

 

(iii)                               the delivery by each Purchaser of the items
set forth in Section 2.4(b) of this Agreement.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1                               Representations and Warranties of the
Company.  The Company hereby makes the following representations and warranties
to each Purchaser:

 

(a)                                 Organization and Qualification.  The Company
is an entity duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted and as described in the SEC Reports (as defined below). 
The Company is not in violation nor default of any of the provisions of its
certificate of incorporation or bylaws.  The Company is duly qualified to
conduct business and is in good standing as a foreign corporation in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as

 

6

--------------------------------------------------------------------------------



 

the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of this
Agreement, (ii) a material adverse effect on the results of operations, assets
(including intangible assets), business, prospects or condition (financial or
otherwise) of the Company, taken as a whole, or (iii) a material adverse effect
on the Company’s ability to perform in any material respect on a timely basis
its obligations under this Agreement (any of (i), (ii) or (iii), a “Material
Adverse Effect”) and no Proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.  The Company has no subsidiaries.

 

(b)                                 Authorization; Enforcement.  The Company has
the requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder.  The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders.  This Agreement has been duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(c)                                  No Conflicts.  The execution, delivery and
performance by the Company of this Agreement, the issuance and sale of the
Shares and the consummation by it of the transactions contemplated hereby do not
and will not: (i) conflict with or violate any provision of the Company’s
certificate of incorporation or bylaws, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
debt or otherwise) or other understanding to which the Company is a party or by
which any property or asset of the Company is bound or affected, or
(iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

 

(d)                                 Filings, Consents and Approvals.  The
Company is not required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the

 

7

--------------------------------------------------------------------------------



 

Company of this Agreement, other than: (i) the filings required pursuant to
Section 4.4 of this Agreement, (ii) the notice and/or application(s) to the
Trading Market for the issuance and sale of the Shares and the listing of the
Shares for trading thereon in the time and manner required thereby, (iii) the
filing of Form D with the Commission and such filings as are required to be made
under applicable state securities laws (collectively, the “Required Approvals”).

 

(e)                                  Issuance of the Shares.  The Shares are
duly authorized and, when issued and paid for in accordance with this Agreement,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens other than restrictions on transfer provided for in this Agreement.

 

(f)                                   Capitalization.  The authorized capital of
the Company consists of: (i) 150,000,000 shares of Common Stock of which, as of
the date of this Agreement, (x) 34,787,633 shares are issued and outstanding and
(y) 9,454,803 shares are reserved for issuance pursuant to the Company’s stock
incentive plan, of which (1) 7,427,956 shares are issuable upon the exercise of
stock options outstanding and (2) 393,750 shares are issuable upon the vesting
of performance restricted stock units on the date hereof and (ii) 10,000,000
shares of preferred stock, par value $0.0001 per share, of which no shares are
issued and outstanding as of the date of this Agreement.  No Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by this Agreement.  Except
as a result of the purchase and sale of the Shares or as set forth in SEC
Reports, there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents.  The issuance and sale of the Shares will not obligate
the Company to issue shares of Common Stock or other securities to any Person
(other than the Purchasers) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities.  All of the outstanding shares of capital stock of
the Company are validly issued, fully paid and nonassessable, have been issued
in compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Shares.  Except as set forth in SEC Reports,
there are no stockholders agreements, voting agreements or other agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.

 

(g)                                  SEC Filings; Financial Statements.  The
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the one (1) year
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing

 

8

--------------------------------------------------------------------------------



 

materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension,
and expects to timely file its Annual Report on Form 10-K for the fiscal year
ended December 31, 2018.  As of their respective dates, the SEC Reports complied
in all material respects with the requirements of the Securities Act and the
Exchange Act, as applicable, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  Each registration statement and any amendment thereto filed by the
Company pursuant to the Securities Act and the rules and regulations thereunder,
as of the date such statement or amendment became effective, complied in all
material respects with the requirements of the Securities Act and did not, when
filed, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading; and each prospectus filed pursuant to Rule 424(b) under
the Securities Act, as of its issue date and as of the closing of any sale of
securities pursuant thereto, did not, when filed, contain any untrue statement
of a material fact or omit to state any material fact required to be stated
herein or necessary in order to make the statements made therein, in the light
of the circumstances under which they were made, not misleading (the
registration statements, amendments and prospectuses referred to in this
section, together with the SEC Reports, the “SEC Filings”).  The Company has
never been an issuer subject to Rule 144(i) under the Securities Act.  The
financial statements of the Company included in the SEC Filings comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing.  Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. As of the date hereof, there are no
disagreements between the Company and its independent accounting firm on any
matter of accounting principles or practices, financial statement disclosure, or
auditing scope or procedure relating to the Company’s audit or otherwise that,
if not resolved to the satisfaction of the accounting firm, would result in the
accounting firm referencing such disagreement in its audit report for such
fiscal year.

 

(h)                                 Material Changes; Undisclosed Events,
Liabilities or Developments. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically set forth in
a subsequent SEC Report filed at least two (2) Trading Days prior to the date
hereof (and upon written notice to the Purchasers by the Company of such
filing): (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has

 

9

--------------------------------------------------------------------------------



 

not incurred any liabilities (contingent or otherwise) other than (a) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (b) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to the holders of its Common Stock or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, (v) the Company has not issued any equity securities to any
officer, director or Affiliate, except pursuant to existing Company stock
incentive plan, (vi) there has not been any material change or amendment to, or
any waiver of any material right under, any Material Contract under which the
Company or any of its assets is bound or subject, and (vii) there have not been
any changes in the authorized capital, assets, liabilities, financial condition,
business, prospects or operations of the Company from that reflected in the
latest financial statements contained in the SEC Reports except changes in the
ordinary course of business which have not had or would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect The Company does not have pending before the Commission any request for
confidential treatment of information.  Except for the issuance of the Shares
contemplated by this Agreement, no event, liability, fact, circumstance,
occurrence or development has occurred or exists or is reasonably expected to
occur or exist with respect to the Company or its business, properties,
operations, assets or financial condition, that would be required to be
disclosed by the Company under applicable securities laws if the Company were
publicly offering securities pursuant to an effective registration statement
under the Securities Act at the time this representation is made or deemed made
that has not been publicly disclosed at least two (2) Trading Days prior to the
date that this representation is made (and upon written notice to the Purchasers
by the Company of such filing). The Company has not taken any steps to seek
protection pursuant to any law or statute relating to bankruptcy, insolvency,
reorganization, receivership, liquidation or winding up, nor does the Company
have any knowledge or reason to believe that any of its respective creditors
intend to initiate involuntary bankruptcy proceedings or any actual knowledge of
any fact which would reasonably lead a creditor to do so.  The Company is not as
of the date hereof, and after giving effect to the transactions contemplated
hereby to occur at the Closing, will not be Insolvent. The Company has not
engaged in any business or in any transaction, and is not about to engage in any
business or in any transaction, for which the Company’s remaining assets
constitute unreasonably small capital.

 

(i)                                     Litigation.  There is no action, suit,
inquiry, notice of violation, proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of this Agreement or (ii) could, if
there were an unfavorable decision, have or reasonably be expected to result in
a Material Adverse Effect.  Except as disclosed in SEC Reports, neither the
Company, nor any director or officer of the Company, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty.  There has not
been, and to the knowledge of the Company, there is not

 

10

--------------------------------------------------------------------------------



 

pending or contemplated, any investigation by the Commission involving the
Company or any current or former director or officer of the Company.  The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act. There are no outstanding orders, judgments,
injunctions, awards or decrees of any court, arbitrator or governmental or
regulatory body against the Company or, to the Company’s knowledge, any
executive officers or directors of the Company in their capacities as such,
which individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

(j)                                    Labor Relations.  No material labor
dispute exists or, to the knowledge of the Company, is imminent with respect to
any of the employees of the Company, which could reasonably be expected to
result in a Material Adverse Effect.  None of the Company’s employees is a
member of a union that relates to such employee’s relationship with the Company,
the Company is not a party to any collective bargaining agreement, and the
Company believes that its relationships with its employees are good.  No
executive officer, to the knowledge of the Company, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company to any liability with respect to
any of the foregoing matters.  The Company is in compliance with all U.S.
federal, state, local and foreign laws and regulations relating to employment
and employment practices, terms and conditions of employment and wages and
hours, except where the failure to be in compliance could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(k)                                 Compliance.  The Company is not (i) in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company under), nor has the Company received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) in violation of any judgment, decree or order
of any court, arbitrator or governmental body or (iii) in violation of any
statute, rule, ordinance or regulation of any governmental authority, including
without limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.

 

(l)                                     Regulatory Permits.  The Company
possesses all certificates, licenses, approvals, consents, waivers, clearances,
exemptions, notices, registrations, and permits or other authorizations of, or
similar rights issued by or obtained from or of, the FDA and other appropriate
Governmental.  Authorities necessary to conduct its business as described in the
SEC Reports, except where the failure to possess such permits could not
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and

 

11

--------------------------------------------------------------------------------



 

the Company has not received any notice of proceedings relating to the
revocation or modification of any Material Permit.

 

(m)                             Environmental Matters.  The Company is in
compliance with all foreign, federal, state and local rules, laws and
regulations relating to the use, treatment, storage and disposal of hazardous or
toxic substances or waste and protection of health and safety or the environment
which are applicable to its business.  To the Company’s knowledge, there has
been no storage, generation, transportation, handling, treatment, disposal,
discharge, emission, or other release of any kind of toxic or other wastes or
other hazardous substances by, due to, or caused by the Company (or, to the
Company’s knowledge, any other entity for whose acts or omissions the Company is
or may be liable) upon any of the property now or previously owned or leased by
the Company, or upon any other property, in violation of any statute or any
ordinance, rule, regulation, order, judgment, decree or permit or which would,
under any statute or any ordinance, rule (including rule of common law),
regulation, order, judgment, decree or permit, give rise to any liability. 
There has been no disposal, discharge, emission or other release of any kind
onto such property or into the environment surrounding such property of any
toxic or other wastes or other hazardous substances with respect to which the
Company has knowledge.

 

(n)                                 Title to Assets.  Except as set forth in SEC
Reports, the Company has good and marketable title in all personal property
owned by the Company that is material to the business of the Company, in each
case free and clear of all Liens, except for Liens as do not materially affect
the value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  The Company does not own any real property. Any real
property and facilities held under lease by the Company are held by it under
valid, subsisting and enforceable leases with which the Company are in
compliance.

 

(o)                                 Patents and Trademarks.  The Company has, or
has rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as necessary
or material for use in connection with its business as described in the SEC
Reports and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”).  None of, and the Company
has not received a notice (written or otherwise) that any of, the Intellectual
Property Rights has expired, terminated or been abandoned, or is expected to
expire or terminate or be abandoned, within two (2) years from the date of this
Agreement.  The Company has not received, since the date of the latest audited
financial statements included within the SEC Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as would not have a
Material Adverse Effect.  To the knowledge of the Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights.  The Company has taken
reasonable security measures to protect the secrecy, confidentiality and value
of

 

12

--------------------------------------------------------------------------------



 

all of its intellectual properties, except where failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(p)                                 FDA and Regulatory Matters.

 

(i)                                     Except as set forth in the SEC Reports,
the Company has no knowledge of any actual or threatened material enforcement
action or investigation by the FDA or any other Governmental Authority in
respect of the Company or any Company product candidates.  The Company has no
knowledge or reason to believe that the FDA or any Governmental Authority is
considering such action.  The operation of the business of the Company,
including the manufacture, import, export, testing, development, processing,
packaging, labeling, storage, marketing, sales, and distribution of the
Company’s product candidates is, and at all times has been, in material
compliance with all applicable laws and permits.

 

(ii)                                  All material reports, documents, claims,
permits and notices required to be filed with, maintained for or furnished to
the FDA or any Governmental Authority have been so filed, maintained or
furnished by the Company.  All such reports, documents, claims, permits and
notices filed with, maintained for or furnished to the FDA or any Governmental
Authority in respect of the Company and Company product candidates were complete
and accurate in all material respects on the date filed or furnished (or were
corrected in or supplemented by a subsequent filing), such that no liability
exists with respect to such filing, and remain complete and accurate.

 

(iii)                               Except as set forth in the SEC Reports, the
Company has not, and to the knowledge of the Company no third party (in so far
as it relates to Company product candidates) has, received any FDA Form 483,
notice of adverse finding, warning letters, untitled letters or other
correspondence or notice from the FDA or any Governmental Authority:
(i) alleging or asserting material noncompliance with any applicable laws or
permits or (ii) materially contesting the pre-market clearance or approval of,
the uses of or the labeling or promotion of any of the Company’s product
candidates (each a “Government Notice”). The Company has no knowledge or reason
to believe that the FDA or any Governmental Authority is considering providing
or otherwise issuing any such Government Notice.  Except as disclosed in the SEC
Reports, the Company has not received from the FDA or any Governmental Authority
any correspondence concerning the Company product candidates in which the FDA or
Governmental Authority alleges or asserts that any Company product candidates
may not be safe, effective, or approvable, and to the Company’s knowledge the
FDA and Governmental Authorities are not considering any such action.

 

(iv)                              Each of the Company’s product candidates
subject to the FDCA that has been developed, manufactured, tested or distributed
by or on behalf of the Company is being or has been developed, manufactured,
tested or distributed in compliance with all material applicable requirements
under the

 

13

--------------------------------------------------------------------------------



 

FDCA and comparable laws in any non-U.S. jurisdiction, including those relating
to investigational use, pre-market clearance or approval, licensing of drugs and
medical devices and biologics, registration and listing, good manufacturing
practices, labeling, advertising, record keeping and filing of required reports.

 

(v)                                 The preclinical tests and clinical trials
conducted by the Company, and to the knowledge of the Company the clinical
trials conducted by third parties, in each case described in, or the results of
which are referred to in, the SEC Reports were and, if still pending, are being
conducted in all material respects in accordance with protocols and procedures
filed with the appropriate regulatory authorities for each such trial; each
description of the results of such preclinical tests and clinical trials
contained in the SEC Reports is accurate and complete in all material respects
and fairly presents the data derived from such preclinical tests and clinical
trials, and the Company has no knowledge of any other studies or tests the
results of which are inconsistent with, or otherwise call into question, the
results described or referred to in the SEC Reports.

 

(vi)                              None of the Company, the Company’s employees
and agents or, to the knowledge of the Company, any third party engaged by the
Company for contract research, contract manufacturing, consulting or other
collaboration services with respect to Company products candidates, has been
debarred, excluded, suspended or otherwise determined to be ineligible to
participate in any health care programs of any Governmental Authority, including
the FDA, or convicted of any crime related to any such health care programs, or,
to the knowledge of the Company, engaged in any conduct, in each case that has
resulted, or would reasonably be expected to result, in any such debarment,
exclusion, suspension or ineligibility.

 

(q)                                 Insurance.  The Company is insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the business in which the
Company is engaged, including, but not limited to, directors and officers
insurance coverage at least equal to the aggregate Subscription Amount.  The
Company does not have any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

 

(r)                                    Transactions With Affiliates and
Employees.  Except as set forth in the SEC Reports or as contemplated by this
Agreement, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company, is presently a
party to any transaction with the Company (other than for services as employees,
consultants, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of

 

14

--------------------------------------------------------------------------------



 

$120,000 other than for: (i) payment of salary or consulting fees for services
rendered, (ii) reimbursement for expenses incurred on behalf of the Company and
(iii) other employee benefits, including stock option agreements under any stock
incentive plan of the Company.

 

(s)            Sarbanes-Oxley; Internal Accounting Controls.  The Company is in
compliance with any and all applicable requirements of the Sarbanes-Oxley Act of
2002 that are effective as of the date hereof, and any and all applicable
rules and regulations promulgated by the Commission thereunder that are
effective as of the date hereof.  The Company qualifies as an “emerging growth
company” as defined in the Jumpstart Our Business Startups Act of 2012 (the
“JOBS Act”), and has taken advantage of relief from certain reporting
requirements and other burdens that are otherwise applicable generally to public
companies. The Company has taken the exemption from auditor attestation on the
effectiveness of its internal controls over financial reporting as permitted
under the JOBS Act. The Company maintains a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that information required to be disclosed by the Company in the
reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms.

 

(t)            Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Shares by the
Company to the Purchasers as contemplated hereby.  The issuance and sale of the
Shares hereunder does not contravene the rules and regulations of the Trading
Market.

 

(u)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Shares, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(v)           Registration Rights.  No Person has any right to cause the Company
to effect the registration under the Securities Act of any securities of the
Company.

 

(w)          Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating

 

15

--------------------------------------------------------------------------------



 

the registration of the Common Stock under the Exchange Act nor has the Company
received any notification that the Commission is contemplating terminating such
registration.  Except as disclosed in SEC Reports, the Company has not received
any further notice from the Trading Market to the effect that the Company is not
in compliance with the listing or maintenance requirements of the Trading
Market.  The issuance of the Shares hereunder does not contravene the rules of
the Trading Market.

 

(x)           Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation or the
laws of its state of incorporation that is or could become applicable to the
Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under this Agreement, including without
limitation as a result of the Company’s issuance of the Shares and the
Purchasers’ ownership of the Shares. The Company has not adopted a stockholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of Common Stock or a change in control of the Company.

 

(y)           No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any Person acting on its behalf has, directly or indirectly, made any offers
or sales of any security or solicited any offers to buy any security, under
circumstances that would cause this offering of the Shares to be integrated with
prior offerings by the Company for purposes of (i) the Securities Act which
would require the registration of any such securities under the Securities Act,
or (ii) any applicable stockholder approval provisions of the Trading Market.

 

(z)           Tax Status.  Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company (i) has made or filed all United States federal and state
income and all foreign income and franchise tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations
and (iii) has set aside on its books provision reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns, reports or declarations apply.  There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

 

(aa)         No General Solicitation.  Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising.  The Company has offered the Shares
for sale only to the Purchasers and certain other “accredited investors” within
the meaning of Rule 501 under the Securities Act.

 

16

--------------------------------------------------------------------------------



 

(bb)         Compliance with Rule 506.  None of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering contemplated hereby, any
beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale is disqualified from relying on Rule 506 of
Regulation D under the Securities Act (“Rule 506”) for any of the reasons stated
in Rule 506(d) in connection with the issuance and sale of the Shares to the
Purchasers pursuant to this Agreement.  The Company has exercised reasonable
care, including without limitation, conducting a factual inquiry that is
appropriate in light of the circumstances, into whether any such
disqualification under Rule 506(d) exists, but has assumed the accuracy of the
Purchaser’s representations and warranties.  The Company has furnished to each
Purchaser, a reasonable time prior to the date hereof, a description in writing
of any matters that would have triggered disqualification under Rule 506(d) but
which occurred before September 23, 2013, in each case, in compliance with the
disclosure requirements of Rule 506(e).  The Company has exercised reasonable
care, including without limitation, conducting a factual inquiry that is
appropriate in light of the circumstances, into whether any such
disqualification under Rule 506(d) would have existed and whether any disclosure
is required to be made to the Purchasers under Rule 506(e).  Any outstanding
securities of the Company (of any kind or nature) that were issued in reliance
on Rule 506 at any time on or after September 23, 2013 have been issued in
compliance with Rule 506(d) and (e) and no party has any reasonable basis for
challenging any such reliance on Rule 506 in connection therewith.

 

(cc)         Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

 

(dd)         Accountants.  The Company’s independent registered public
accounting firm is Ernst & Young LLP.  To the knowledge and belief of the
Company, such accounting firm: (i) is a registered public accounting firm as
required by the Exchange Act and (ii) shall express its opinion with respect to
the financial statements to be included in the Company’s Annual Report for the
year ending December 31, 2018.

 

(ee)         Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Shares, (ii) sold, bid for, purchased, or paid any compensation for soliciting
purchases of, any of the Shares, or (iii) paid or

 

17

--------------------------------------------------------------------------------



 

agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Company.

 

(ff)          Stock Incentive Plan. Each stock option granted by the Company
under the Company’s stock incentive plan was granted (i) in accordance with the
terms of the Company’s stock incentive plan and (ii) with an exercise price at
least equal to the fair market value of the Common Stock on the date such stock
option would be considered granted under GAAP and applicable law.  No stock
option granted under the Company’s stock incentive plan has been backdated.  The
Company has not knowingly granted, and there is no and has been no Company
policy or practice to knowingly grant, stock options prior to, or otherwise
knowingly coordinate the grant of stock options with, the release or other
public announcement of material information regarding the Company or its
financial results or prospects.

 

(gg)         Office of Foreign Assets Control.  Neither the Company nor, to the
Company’s knowledge, any director, officer, agent, employee or affiliate of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”).

 

(hh)         Bank Holding Company Act.  The Company is not subject to the Bank
Holding Company Act of 1956, as amended (the “BHCA”) or to regulation by the
Board of Governors of the Federal Reserve System (the “Federal Reserve”).  The
Company does not own or control, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent or more of the total equity of a bank or any entity that is subject to
the BHCA and to regulation by the Federal Reserve.  The Company does not
exercise a controlling influence over the management or policies of a bank or
any entity that is subject to the BHCA or to regulation by the Federal Reserve.

 

(ii)           Money Laundering.  The operations of the Company are and have
been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 

(jj)           ERISA.  Each Benefit Plan has been maintained and administered in
compliance with its terms and with applicable law, including ERISA and the
Internal Revenue Code of 1986, as amended (the “Code”) to the extent applicable
thereto, except for such non-compliance which would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.  The
Company does not maintain or contribute to any plan or arrangement which
provides retiree medical or retiree welfare benefits, except as required by
applicable law.  The Company maintains no Benefit Plan that is subject to Title
IV or Section 302 of ERISA or Section 412 or 4971 of the Code.  The consummation
of the transactions contemplated by this Agreement will not, either

 

18

--------------------------------------------------------------------------------



 

alone or in combination with another event, (i) entitle any current or former
employee, consultant or officer of the Company to severance pay, unemployment
compensation or any other payment, except as expressly provided in this
Agreement or as required by applicable law or (ii) accelerate the time of
payment or vesting, or increase the amount of compensation due any such
employee, consultant or officer, except as expressly provided in this Agreement.

 

(kk)         Acknowledgement.  The Company acknowledges and agrees that each of
the Purchasers is acting solely in the capacity of an arm’s length purchaser
with respect to this Agreement and the transactions contemplated hereby. The
Company further acknowledges that no Purchaser is acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with this Agreement and the transactions contemplated hereby is merely
incidental to the Purchasers’ purchase of the Shares.  The Company further
represents to each Purchaser that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

3.2          Representations and Warranties of the Purchasers.  Each Purchaser,
for itself and for no other Purchaser, severally and not jointly, hereby
represents and warrants as of the Closing Date to the Company as follows (unless
as of a specific date therein):

 

(a)           Organization; Authority.  Such Purchaser is either an individual
or an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization with full right, corporate or
partnership power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this Agreement and performance by such
Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate, partnership, limited liability company or
similar action, as applicable, on the part of such Purchaser.  This Agreement
has been duly executed by such Purchaser, and when delivered by such Purchaser
in accordance with the terms hereof, will constitute the valid and legally
binding obligation of such Purchaser, enforceable against it in accordance with
its terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.  If the
Purchaser(s) is a corporation, trust, partnership or other entity that is not an
individual person, it has not been organized for the specific purpose of
purchasing the Shares and is not prohibited from doing so.

 

(b)           Own Account.  Such Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares as principal for
its own account and not with a view to or for distributing or reselling such
Shares or any part thereof in violation of the

 

19

--------------------------------------------------------------------------------



 

Securities Act or any applicable state securities law, has no present intention
of distributing any of such Shares in violation of the Securities Act or any
applicable state securities law and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Shares in violation of the Securities Act or any applicable
state securities law (this representation and warranty not limiting such
Purchaser’s right to sell the Shares in compliance with applicable federal and
state securities laws).  Such Purchaser is acquiring the Shares hereunder in the
ordinary course of its business.

 

(c)           Purchaser Status.  At the time such Purchaser was offered the
Shares, it was, and as of the date hereof it is either: (i) an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act or (ii) a “qualified institutional buyer” as defined in
Rule 144A(a) under the Securities Act.  Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.

 

(d)           Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, and has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Shares and, at the present time,
is able to afford a complete loss of such investment.

 

(e)           Reliance on Exemptions.  Such Purchaser understands that the
Shares are being offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Shares.  Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Shares, or the
fairness or suitability of the investment in the Shares, nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.

 

(f)            General Solicitation.  Such Purchaser is not purchasing the
Shares as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar, or any other
general solicitation or general advertisement.

 

(g)           Certain Transactions and Confidentiality.  Other than consummating
the transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending

 

20

--------------------------------------------------------------------------------



 

immediately prior to the execution hereof.  Notwithstanding the foregoing, in
the case of a Purchaser that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Purchaser’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Purchaser’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Shares covered by this Agreement.  Other than to other
Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction). 
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.

 

(h)           No Legal Advice From the Company.  Such Purchaser acknowledges,
that it had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with his or its own legal counsel and investment
and tax advisors.  Such Purchaser is relying solely on such counsel and advisors
and not on any statements or representations of the Company or any of its
representatives or agents for legal, tax or investment advice with respect to
this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.

 

(i)            Regulation M.  Such Purchaser is aware that the anti-manipulation
rules of Regulation M under the Exchange Act may apply to sales of Common Stock
and other activities with respect to the Common Stock by the Purchasers.

 

(j)            Ownership.  Assuming the accuracy of the Company’s
representations and warranties set forth in Section 3.1(f), such Purchaser will
not own more than 19.9% of the Common Stock immediately following the Closing.

 

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1          Transfer Restrictions.

 

(a)           The Shares may only be disposed of in compliance with state and
federal securities laws.  In connection with any transfer of Shares other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Shares under the Securities Act.

 

21

--------------------------------------------------------------------------------



 

(b)           The Purchasers agree to the imprinting, so long as is required by
this Section 4.1, of a legend on any certificate evidencing the Shares in the
following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE, AND, ACCORDINGLY, MAY NOT
BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Shares to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Purchaser may
transfer pledged or secured Shares to the pledgees or secured parties.  Such a
pledge or transfer would not be subject to approval of the Company and no legal
opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith.  Further, no notice shall be required of such
pledge.  At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of Shares
may reasonably request in connection with a pledge or transfer of the Shares.

 

(c)           Certificates evidencing the Shares shall not be required to
contain any legend (including the legend set forth in Section 4.1(b) hereof):
(i) following a sale of the Shares pursuant to a registration statement covering
the resale of such Shares, while such registration statement is effective under
the Securities Act, (ii) following any sale of such Shares pursuant to Rule 144,
(iii) if such Shares are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Shares and without volume or
manner-of-sale restrictions or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission).

 

(d)           The Company agrees that following such time as the legend is no
longer required under Section 4.1(c), it will, no later than three Trading Days
following the delivery by a Purchaser to the Transfer Agent of a (i) certificate
representing Shares issued with a restrictive legend if such Shares are
certificated, or (ii) written notice

 

22

--------------------------------------------------------------------------------



 

requesting the removal of any restrictive legend from the entry in the
applicable balance account evidencing such Shares, as the case may be, (such
third Trading Day, the “Legend Removal Date”), deliver or cause to be delivered
to such Purchaser such Shares, free from all restrictive and other legends, by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company System as directed by such Purchaser.  The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section 4.  In addition to such
Purchaser’s other available remedies, the Company shall pay to a Purchaser, in
cash, as partial liquidated damages and not as a penalty, for each $1,000 of
Shares (based on the VWAP of the Common Stock on the date such Shares are
submitted to the Transfer Agent) delivered for removal of the restrictive
legend, $5 per Trading Day for each Trading Day after the Legend Removal Date
until such Shares are delivered without a legend.  The payments to which a
Purchaser shall be entitled pursuant to this Section 4.1(d) are referred to
herein as “Legend Removal Failure Payments.”  Nothing herein shall limit such
Purchaser’s right to pursue actual damages for the Company’s failure to deliver
any Shares as required by this Section 4.1, and such Purchaser shall have the
right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.

 

(e)           Each Purchaser, severally and not jointly with the other
Purchasers, agrees with the Company that such Purchaser will sell any Shares
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Shares are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Shares as set forth in this Section 4.1 is predicated upon the
Company’s reliance upon this understanding.

 

4.2          Furnishing of Information; Public Information.

 

(a)           Until the time that no Purchaser owns Shares, the Company
covenants to use commercially reasonable efforts to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.

 

(b)           At any time during the period commencing from the six (6) month
anniversary of the date hereof and ending at such time that all of the Shares
may be sold by a purchaser without the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, if the Company shall fail for any reason to satisfy the
current public information requirement under Rule 144(c) (a “Public Information
Failure”) then, in addition to such Purchaser’s other available remedies, the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, by reason of any such delay in or reduction of its ability to sell
the Shares, an amount in cash equal to two percent (2.0%) of the aggregate
Subscription Amount of such Purchaser’s Shares on the day of a Public
Information Failure and on every thirtieth (30th) day (pro-rated for periods
totaling less

 

23

--------------------------------------------------------------------------------



 

than thirty days) thereafter until the earlier of (a) the date such Public
Information Failure is cured and (b) such time that such public information is
no longer required for such Purchaser to transfer the Shares pursuant to
Rule 144.  The payments to which a Purchaser shall be entitled pursuant to this
Section 4.2(b) are referred to herein as “Public Information Failure Payments.” 
Public Information Failure Payments shall be paid on the earlier of (i) the last
day of the calendar month during which such Public Information Failure Payments
are incurred and (ii) the third (3rd) Trading Day after the event or failure
giving rise to the Public Information Failure Payments is cured.  Nothing herein
shall limit such Purchaser’s right to pursue actual damages for the Public
Information Failure, and such Purchaser shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief.

 

(c)           Notwithstanding anything to the contrary herein, the aggregate
amount of Public Information Payments and Legend Removal Failure payments due
hereunder to any particular Purchaser shall not exceed six percent (6.0%) of the
aggregate Subscription Amount of such Purchaser’s Shares.

 

4.3          Acknowledgment of Dilution.  The Company acknowledges that the
issuance of the Shares may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market
conditions.  The Company further acknowledges that its obligations under this
Agreement, including, without limitation, its obligation to issue the Shares
pursuant to this Agreement, are unconditional and absolute and not subject to
any right of set off, counterclaim, delay or reduction, regardless of the effect
of any such dilution or any claim the Company may have against any Purchaser and
regardless of the dilutive effect that such issuance may have on the ownership
of the other stockholders of the Company.

 

4.4          Integration.  Each Purchaser understands that the Company may issue
additional securities after the date hereof; provided, however, that the Company
shall not sell, offer for sale or solicit offers to buy or otherwise negotiate
in respect of any security (as defined in Section 2 of the Securities Act) that
would be integrated with the offer or sale of the Shares in a manner that would
require the registration under the Securities Act of the sale of the Shares or
that would be integrated with the offer or sale of the Shares for purposes of
the rules and regulations of the Trading Market such that it would require
stockholder approval prior to the closing of such other transaction unless
stockholder approval is obtained before the closing of such subsequent
transaction.

 

4.5          Securities Laws Disclosure; Publicity.  The Company shall, by 9:00
a.m. (New York City time) on the Trading Day immediately following the date
hereof, issue a press release disclosing the material terms of the transactions
contemplated hereby, and shall, within four (4) Trading Days following the date
hereof, file a Current Report on Form 8-K disclosing the material terms of the
transactions contemplated hereby and including this Agreement as an exhibit
thereto.  The Company and each Purchaser shall consult with each other in
issuing any other press releases with respect to the transactions contemplated
hereby, and neither the Company nor any Purchaser shall issue any such press
release nor otherwise make any such public statement without the prior consent
of the Company, with respect to any press release of any Purchaser, or without
the prior consent of each Purchaser, with respect to any press release

 

24

--------------------------------------------------------------------------------



 

of the Company, which consent shall not unreasonably be withheld or delayed,
except if such disclosure is required by law, in which case the disclosing party
shall promptly provide the other party with prior notice of such public
statement or communication.  Notwithstanding the foregoing, the Company shall
not publicly disclose the name of any Purchaser, or include the name of any
Purchaser in any filing with the Commission or any regulatory agency or Trading
Market, without the prior written consent of such Purchaser, except to the
extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Purchasers with prior notice of such
disclosure.

 

4.6          Shareholder Rights Plan.  No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Shares under this Agreement
or under any other agreement among the Company and the Purchasers.

 

4.7          Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by this Agreement, the Company
covenants and agrees that neither it, nor any other Person acting on its behalf,
will provide any Purchaser that is not affiliated with a member of the Board of
Directors, or such Purchaser’s agents or counsel, with any information that the
Company believes constitutes material non-public information, unless prior
thereto such Purchaser shall have entered into a written agreement with the
Company regarding the confidentiality and use of such information.  The Company
understands and confirms that each Purchaser that is not affiliated with a
member of the Board of Directors shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.

 

4.8          Use of Proceeds.  The Company shall use the net proceeds from the
sale of the Shares hereunder for working capital and general corporate purposes
and shall not use such proceeds for: (a) the redemption of any Common Stock or
Common Stock Equivalents, (b) the settlement of any outstanding litigation or
(c) in violation of the Money Laundering Laws or OFAC regulations.

 

4.9          Indemnification of Purchasers.  The Company will indemnify and hold
each Purchaser and its directors, officers, shareholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling persons (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Purchaser
Party may suffer or incur due to a claim by a third party as a result of or
relating to any action instituted against the Purchaser Parties in any capacity,
or any of them or their respective Affiliates, by any stockholder of the Company
who is not an Affiliate of such Purchaser Parties, with respect to any of the

 

25

--------------------------------------------------------------------------------



 

transactions contemplated by this Agreement (unless such action is based upon a
breach of such Purchaser Party’s representations, warranties or covenants under
this Agreement or any agreements or understandings such Purchaser Parties may
have with any such stockholder or any violations by such Purchaser Parties of
state or federal securities laws or any conduct by such Purchaser Parties which
constitutes fraud, gross negligence, willful misconduct or malfeasance).  If any
action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party.  Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of counsel,
a material conflict on any material issue between the position of the Company
and the position of such Purchaser Party, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel for all Purchaser Parties entitled to indemnification
hereunder.  The Company will not be liable to any Purchaser Party under this
Agreement (y) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement.  The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Purchaser Party against
the Company and any liabilities that the Company may be subject to pursuant to
law.  The Company will have the exclusive right to settle any claim or
proceeding, provided that the Company will not settle any such claim, action or
proceeding without the prior written consent of the Purchaser Party, which will
not be unreasonably withheld or delayed; provided, however, that such consent
shall not be required if the settlement includes a full and unconditional
release satisfactory to the Purchaser Party from all liability arising or that
may arise out of such claim or proceeding and does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
Purchaser Party.

 

4.10        Listing of Common Stock.  The Company shall have submitted a Listing
of Additional Shares Notification Form to the Trading Market and shall have
received no objection thereto.  The Company shall use its commercially
reasonable efforts to take all steps necessary to maintain, so long as any other
shares of Common Stock shall be so listed, such listing.

 

4.11        Equal Treatment of Purchasers.  No consideration (including any
modification of this Agreement) shall be offered or paid to any Person to amend
or consent to a waiver or modification of any provision of this Agreement unless
the same consideration is also offered to all of the parties to this Agreement. 
For clarification purposes, this provision constitutes a separate right granted
to each Purchaser by the Company and negotiated separately by each Purchaser,
and is intended for the Company to treat the Purchasers as a class and shall not
in any way be construed as the Purchasers acting in concert or as a group with
respect to the purchase, disposition or voting of Shares or otherwise.

 

26

--------------------------------------------------------------------------------



 

4.12        Certain Transactions and Confidentiality.  Each Purchaser, severally
and not jointly with the other Purchasers, covenants that neither it, nor any
Affiliate acting on its behalf or pursuant to any understanding with it will
execute any purchases or sales, including Short Sales, of any of the Company’s
securities during the period commencing with the execution of this Agreement and
ending at such time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 4.5.  Each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company pursuant to the initial
press release as described in Section 4.5, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in this Agreement. Notwithstanding the foregoing, in the
case of a Purchaser that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Purchaser’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Shares covered by this Agreement. Notwithstanding the foregoing, and
notwithstanding anything contained in this Agreement to the contrary, the
Company expressly acknowledges and agrees that (i) no Purchaser makes any
representation, warranty or covenant hereby that it will not engage in effecting
transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release as described in Section 4.5, (ii) no
Purchaser shall be restricted or prohibited from effecting any transactions in
any securities of the Company in accordance with applicable securities laws from
and after the time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 4.5 and (iii) no Purchaser shall have any duty of confidentiality to the
Company after the issuance of the initial press release as described in
Section 4.5.  Notwithstanding the foregoing, in the case of a Purchaser that is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Shares covered by this
Agreement.

 

4.13        Form D; Blue Sky Filings.  The Company agrees to timely file a
Form D with respect to the Shares as required under Regulation D and to provide
a copy thereof, promptly upon request of any Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Shares for, sale to the Purchasers at
the Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.

 

4.14        Registration Rights.  The Company covenants and agrees as follows:

 

(a)           Within 60 days following a written request to the Company by the
Purchasers holding at least fifty percent (50%) of the Registrable Shares then
outstanding, or such earlier time as the Company in its sole discretion may
agree in

 

27

--------------------------------------------------------------------------------



 

writing, the Company shall file a prospectus supplement or a registration
statement to register the resale of the Registrable Shares on a Form S-3
registration statement, or Form S-1 registration statement if the Company is not
eligible to use Form S-3, under the Securities Act and shall use commercially
reasonable efforts to have such registration statement declared effective.  The
Purchasers shall provide any information reasonably requested by the Company to
be included in such registration statement.  The Company shall maintain the
effectiveness of such registration statement for a period to terminate upon the
earliest of (i) two (2) years following the effectiveness of such registration
statement, (ii) the date on which all Registrable Shares covered by such
registration statement have been sold and (iii) the date on which all such
Registrable Shares covered by such registration statement may be sold pursuant
to Rule 144(b)(1)(i), such that the Shares can be resold by the Purchaser as a
non-affiliate that has held such securities for at least one year.

 

(b)           Notwithstanding the obligations in Section 4.14(a), if the Company
furnishes to the Purchasers requesting a registration pursuant to this
Section 4.14 a certificate signed by the Company’s chief executive officer
stating that in the good faith judgment of the Board of Directors it would be
materially detrimental to the Company and its stockholders for such registration
statement to either become effective or remain effective for as long as such
registration statement otherwise would be required to remain effective, because
such action would (i) materially interfere with a significant acquisition,
corporate reorganization, or other similar transaction involving the Company;
(ii) require premature disclosure of material information that the Company has a
bona fide business purpose for preserving as confidential; or (iii) render the
Company unable to comply with requirements under the Securities Act or Exchange
Act, then the Company shall have the right to defer taking action with respect
to such filing, and any time periods with respect to filing or effectiveness
thereof shall be tolled correspondingly, for a period of not more than sixty
(60) days after the request of the Purchasers is given.

 

(c)           All expenses incurred in connection with registrations, filings or
qualifications pursuant to this Section 4.14, including all registration, filing
and qualification fees; printers’ and accounting fees; and fees and
disbursements of counsel for the Company, shall be borne and paid by the
Company. All (i) underwriting discounts and selling commission, but only to the
extent that the Subscriber intends to distribute the Registrable Shares by means
of an underwriting, (ii) fees and disbursements of counsel for the Purchasers
and (iii) transfer taxes incurred in connection with the sale of any Shares by
any Purchaser (collectively “Selling Expenses”) shall be borne by the
Purchasers.  For the avoidance of doubt, the Company shall not bear any Selling
Expenses in connection with its obligations pursuant to this Section 4.14.

 

(d)           To the extent permitted by law, the Company will indemnify and
hold harmless each Purchaser, and its partners, members, officers and directors
(collectively, “Purchaser Indemnified Parties”), against any loss, damage, claim
or liability (joint or several) insofar as such loss, damage, claim or liability
arises out of and is based upon: (A) any untrue statement or alleged untrue
statement of a material fact contained in any registration statement of the
Company registering the resale of the Registrable Shares, including any
preliminary prospectus or final prospectus contained therein or any

 

28

--------------------------------------------------------------------------------



 

amendments or supplements thereto or (B) an omission or alleged omission to
state in such registration statement a material fact required to be stated
therein, or necessary to make the statements therein not misleading; provided,
however, that the indemnity agreement contained in this Section 4.14(d) shall
not apply (i) to amounts paid in settlement of any such claim or proceeding if
such settlement is effected without the consent of the Company, which consent
shall not be unreasonably withheld, (ii) any Losses to the extent that they
arise out of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of any Purchaser
Indemnified Party expressly for use in connection with such registration or
(iii) to the extent it is judicially determined that any Purchaser Indemnified
Party is not entitled to indemnification hereunder.

 

(e)           To the extent permitted by law, each Purchaser, severally and not
jointly, will indemnify and hold harmless the Company and its partners, members,
officers and directors (collectively, “Company Indemnified Parties”), against
any loss, damage, claim or liability (joint or several) insofar as such loss,
damage, claim or liability arises out of and is based upon: (A) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of the Company registering the resale of the Registrable
Shares, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto or (B) an omission or alleged
omission to state in such registration statement a material fact required to be
stated therein, or necessary to make the statements therein not misleading, in
each case, only to the extent such untrue statement or omission is contained in
any information furnished to the Company by such Purchaser specifically for
inclusion in such registration statement; provided, however, that the indemnity
agreement contained in this Section 4.14(e) shall not apply (i) to amounts paid
in settlement of any such claim or proceeding if such settlement is effected
without the consent of such Purchaser, which consent shall not be unreasonably
withheld, or (ii) to the extent it is judicially determined that any Company
Indemnified Party is not entitled to indemnification hereunder.

 

(f)            Any person entitled to indemnification pursuant to this
Section 4.14 shall (i) give prompt notice to the indemnifying party of any claim
with respect to which it seeks indemnification and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided that any person entitled to indemnification
hereunder shall have the right to employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such person unless (a) the indemnifying party has agreed to pay
such fees or expenses, or (b) the indemnifying party shall have failed to assume
the defense of such claim and employ counsel reasonably satisfactory to such
person or (c) in the reasonable judgment of any such person, based upon written
advice of its counsel, a conflict of interest exists between such person and the
indemnifying party with respect to such claims (in which case, if the person
notifies the indemnifying party in writing that such person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person); and provided, further, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice

 

29

--------------------------------------------------------------------------------



 

shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation.  It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties.  No indemnifying party will, except with the consent
of the indemnified party, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation.

 

(g)           If for any reason the indemnification provided for in this
Section 4.14 is unavailable to an indemnified party or insufficient to hold it
harmless, other than as expressly specified therein, then the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect the relative fault of the indemnified party and the
indemnifying party, as well as any other relevant equitable considerations.  No
person guilty of fraudulent misrepresentation within the meaning of
Section 11(f) of the Securities Act shall be entitled to contribution from any
person not guilty of such fraudulent misrepresentation.

 

ARTICLE V
MISCELLANEOUS

 

5.1          Fees and Expenses.  Except as expressly set forth in this Agreement
to the contrary, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.  The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the delivery of
any Shares to the Purchasers.

 

5.2          Entire Agreement.  This Agreement, together with the exhibits and
schedules hereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.3          Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd)  Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

 

30

--------------------------------------------------------------------------------



 

5.4          Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers holding a majority in
interest, or the right to acquire a majority in interest, of the Shares sold
pursuant to this Agreement then outstanding or, in the case of a waiver, by the
party against whom enforcement of any such waived provision is sought.  No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

5.5          Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.6          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns. 
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).  Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Shares, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Shares, by the provisions of this Agreement that apply to the “Purchasers.”

 

5.7          No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

5.8          Governing Law; Jurisdiction.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York.  Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York, borough of
Manhattan for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an 
inconvenient venue for such proceeding.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

 

31

--------------------------------------------------------------------------------



 

5.9          Survival.  Notwithstanding any investigation made by any party to
this Agreement, the representations and warranties contained herein shall
survive the Closing and the delivery of the Shares.

 

5.10        Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

5.11        Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

5.12        Replacement of Shares.  If any certificate or instrument evidencing
any Shares is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction.  The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Shares.

 

5.13        Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under this
Agreement.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in this Agreement and hereby agree to waive and not to assert in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.

 

5.14        Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under this Agreement.  Nothing contained herein, and no
action taken by any Purchaser pursuant hereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement.  Each Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights

 

32

--------------------------------------------------------------------------------



 

arising out of this Agreement, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.  Each Purchaser has been represented by its own separate legal counsel
in their review and negotiation of this Agreement.  The Company has elected to
provide all Purchasers with the same terms for the convenience of the Company
and not because it was required or requested to do so by any of the Purchasers.

 

5.15        Construction.  The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise this Agreement
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto.  In addition,
each and every reference to share prices and shares of Common Stock in this
Agreement shall be subject to adjustment for reverse and forward stock splits,
stock dividends, stock combinations and other similar transactions of the Common
Stock that occur after the date of this Agreement.

 

5.16        WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(Signature Pages Follow)

 

33

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

AGILE THERAPEUTICS, INC.

 

Address for Notice:

 

 

101 Poor Farm Road

 

 

Princeton, New Jersey 08540

By:

/s/ Al Altomari

 

Fax: (609) 683-1855

 

Name: Al Altomari

 

 

 

Title: Chairman and Chief Executive Officer

 

 

With a copy to (which shall not constitute notice):

 

 

Morgan, Lewis & Bockius LLP

 

 

502 Carnegie Center

 

 

Princeton, New Jersey 08540

 

 

Attn: Steven Cohen

 

 

Fax: (609) 919-6701

 

 

 

--------------------------------------------------------------------------------



 

[PURCHASER SIGNATURE PAGES TO AGRX STOCK PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Stock Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Purchaser: Perceptive Life Sciences Master Fund, Ltd.

 

Signature of Authorized Signatory of Purchaser:

/s/ Joseph Edelman

 

 

Name of Authorized Signatory: Joseph Edelman

 

Title of Authorized Signatory: Managing Member of the Investment Manager

 

Email Address of Authorized Signatory: accounting@perceptivelife.com

 

Facsimile Number of Authorized Signatory: 646-205-5301

 

Address for Notice of Purchaser:

Perceptive Advisors, LLC

51 Astor Place — 10th Floor

New York, NY 10003

 

Address for Delivery of Direct Registration System statement for Purchaser (if
not same as address for notice):

 

SUBSCRIPTION AMOUNT:  $7,836,877.50

 

NUMBER OF SHARES: 8,426,750

 

EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

SCHEDULE OF PURCHASER

 

Name and Address of Purchaser

 

Number of Shares
Purchased

 

Subscription Amount

 

Perceptive Life Sciences Master Fund, Ltd.

 

8,426,750

 

$

7,836,877.50

 

51 Astor Place — 10th Floor

 

 

 

 

 

New York, NY 10003

 

 

 

 

 

TOTAL

 

8,426,750

 

$

7,836,877.50

 

 

--------------------------------------------------------------------------------